Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbrod et al. (US. Pub. No. 2019/0286858 A1; hereinafter “Kuchenbrod”) in view of Ladden et al. (US. Pub. No. 2016/0171439 A1; hereinafter “Ladden”). 

Regarding claim 1, Kuchenbrod teaches an apparatus (see Kuchenbrod, fig. 1), the apparatus comprising:
a near-field image sensor associated with a near field of view (see Kuchenbrod, fig. 2, imager 112, 110);
a far-field image sensor associated with a far field of view (see Kuchenbrod, fig. 2, imager 118, 116), wherein the near field of view is broader than the far field of view, and wherein the broader field of view comprises the near field of view (see Kuchenbrod, para. [0016], FWD, NWD, 136, 138); and
a processor configured, by computer-coded instructions accessible to the processor, to:
capture a captured-indicia image data object using the far-field image sensor, the captured-indicia image data object comprising a visual indicia (see Kuchenbrod, fig. 4, 302,306, para. [0025]);
decode the visual indicia to identify delivery information represented by the visual indicia (see Kuchenbrod, fig. 4, 308, para. [0020]);
capture using the near-field image sensor (see Kuchenbrod, fig. 4, 300,304).
Kuchenbrod is silent to teaching that wherein the processor is configured to
capture a delivery proof image data object using the near-field image sensor; and
output, for processing as a proof of delivery, a combined data object generated based at least on the delivery proof image data object captured using the near-field image sensor and the captured-indicia image data object captured using the far-field image sensor.
In the same field of endeavor, Ladden teaches an apparatus wherein the processor is configured to
capture a delivery proof image data object using the near-field image sensor (see Ladden, fig. 10, 1020, 1026; para. [0117], image sensor with broader FoV); and
output, for processing as a proof of delivery, a combined data object generated (see Ladden, fig. 10, 1028, delivery report, para. [0219]) based at least on the delivery proof image data object captured using the near-field image sensor (see Ladden, fig. 10, pictures at 1026, 1020) and the captured-indicia image data object captured using the far-field image sensor (see Ladden, fig. 10, 1008, barcode scanner with narrow FoV).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kuchenbrod with the teaching of Ladden in order to improve e-commerce and consumer goods delivery (see Ladden, para. [0002]). 

Regarding claim 3, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the processor is configured to output the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or the combined data object to an external system for processing as the proof of delivery (see Ladden, fig. 10, 1030, send to server). 

Regarding claim 4, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the processor further configured to: receive user input indicating a request to begin capturing using at least the far-field image sensor, wherein the apparatus is configured to capture the image data object in response to receiving the user input (see Kuchenbrod, fig. 1, trigger 104, para. [0013]). 

Regarding claim 6, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, the processor further configured to: cause a delivery status update in a delivery management system (see Ladden, fig. 10, 1032). 

Regarding claim 14, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the delivery information comprises destination location data, and wherein the apparatus is further caused to: validate that the destination location data matches current location data based at least in part on a delivery path (see Ladden, fig. 4, 410, para. [0146-8]). 

Regarding claim 15, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the apparatus is a handheld mobile scanner (see Kuchenbrod, fig. 1, 100). 

Regarding claim 16, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the visual indicia is associated with a delivered object (see Ladden, fig. 10, 1008, barcode), and wherein the delivery proof image data object comprises data representing at least one feature of an environment associated with the delivered object (see Ladden, fig. 10, 1026, 1020).

Regarding claim 18, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, the apparatus further caused to:
cause storing, in a delivery management system, of the delivery proof image data object with a data record identified using the delivery information decoded from the visual indicia (see Ladden, fig. 21, QR code 2120).

Regarding claim 19, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the near field of view is associated with a first focal length and the far field of view is associated with a second focal length (see Kuchenbrod, fig. 2, FWD, and NWD).

Regarding claim 20, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the near-field image sensor and the far-field image sensor are oriented along a shared axis (see Kuchenbrod, fig. 2, 132, 134).

Regarding claim 7, Kuchenbrod teaches a computer-implemented method, the computer-implemented method comprising: 
capturing a captured-indicia image data object using the far-field image sensor associated with a far field of view, the captured-indicia image data object comprising a visual indicia (see Kuchenbrod, fig. 4, 302,306, para. [0025]);
decoding the visual indicia to identify delivery information represented by the visual indicia (see Kuchenbrod, fig. 4, 308, para. [0020]); and
capturing using a near-field image sensor associated with a near field of view, wherein the near field of view is broader than the far field of view (see Kuchenbrod, fig. 4, 300,304), and wherein the broader field of view comprises the near field of view (see Kuchenbrod, para. [0016], FWD, NWD, 136, 138). 
Kuchenbrod is silent to teaching that comprising
capturing a delivery proof image data object using the near-field image sensor; and
outputting, for processing as a proof of delivery, the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or a combined data object generated based at least on the delivery proof image data object and the captured-indicia image data object.
In the same field of endeavor, Ladden teaches a method comprising
capturing a delivery proof image data object using the near-field image sensor (see Ladden, fig. 10, 1020, 1026; para. [0117], image sensor with broader FoV); and
outputting, for processing as a proof of delivery, the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or a combined data object generated (see Ladden, fig. 10, 1028, delivery report, para. [0219]) based at least on the delivery proof image data object captured using the near-field image sensor (see Ladden, fig. 10, pictures at 1026, 1020) and the captured-indicia image data object captured using the far-field image sensor (see Ladden, fig. 10, 1008, barcode scanner with narrow FoV).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kuchenbrod with the teaching of Ladden in order to improve e-commerce and consumer goods delivery (see Ladden, para. [0002]). 

Regarding claims 8, 9 and 10, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3, 4 and 6, respectively. 

Regarding claim 11, Kuchenbrod teaches a computer program product comprising at least one non-transitory computer- readable storage medium having computer program code thereon that, in execution with at least one processor, configures the computer program product for: 
capturing a captured-indicia image data object using the far-field image sensor associated with a far field of view, the captured-indicia image data object comprising a visual indicia (see Kuchenbrod, fig. 4, 302,306, para. [0025]);
decoding the visual indicia to identify delivery information represented by the visual indicia (see Kuchenbrod, fig. 4, 308, para. [0020]); and
capturing using a near-field image sensor associated with a near field of view, wherein the near field of view is broader than the far field of view (see Kuchenbrod, fig. 4, 300,304), and wherein the broader field of view comprises the near field of view (see Kuchenbrod, para. [0016], FWD, NWD, 136, 138). 
Kuchenbrod is silent to teaching that comprising
capturing a delivery proof image data object using the near-field image sensor; and
outputting, for processing as a proof of delivery, the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or a combined data object generated based at least on the delivery proof image data object and the captured-indicia image data object.
In the same field of endeavor, Ladden teaches a system configures for
capturing a delivery proof image data object using the near-field image sensor (see Ladden, fig. 10, 1020, 1026; para. [0117], image sensor with broader FoV); and
outputting, for processing as a proof of delivery, the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or a combined data object generated (see Ladden, fig. 10, 1028, delivery report, para. [0219]) based at least on the delivery proof image data object captured using the near-field image sensor (see Ladden, fig. 10, pictures at 1026, 1020) and the captured-indicia image data object captured using the far-field image sensor (see Ladden, fig. 10, 1008, barcode scanner with narrow FoV).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kuchenbrod with the teaching of Ladden in order to improve e-commerce and consumer goods delivery (see Ladden, para. [0002]). 

Regarding claims 12 and 13, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3 and 6, respectively. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbrod and Ladden as applied to claim 1 above, and further in view of Hill (US. Pub. No. 2018/0197139 A1). 

Regarding claim 17, the combination of Kuchenbrod, Rani and Fu teachers the apparatus of claim 1. 
The combination of Kuchenbrod, Rani and Fu is silent to teaching that wherein to capture the delivery proof image data object using the near-field image sensor, the apparatus is caused to: activate the near-field image sensor upon successfully decoding the visual indicia.
In the same field of endeavor, Hill teaches an apparatus wherein to capture the delivery proof image data object using the near-field image sensor, the apparatus is caused to: activate the near-field image sensor upon successfully decoding the visual indicia (see Hill, fig. 3, activating package detection step 310, upon successful scanning in step 302, para. [0051-52]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kuchenbrod, Rani and Fu with the teaching of Hill in order to provide efficient and precise delivery systems (see Hill, para. [0002]). 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbrod and Ladden as applied to claim 1 above, and further in view of Fu et al. (US. 10,389,983 B1; hereinafter “Fu”). 


Regarding claim 2, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1, wherein the apparatus comprises a plurality of image sensors comprising at least the near-field image sensor, the far-field image sensor (See Kuchenbrod, fig. 1, imagers 112, 118). 
The combination of Kuchenbrod and Ladden is silent to teaching that comprising an additional image sensor. 
In the same field of endeavor, Fu teaches an apparatus comprising an additional image sensor (Fu, fig. 2, IR scanners 140a,b, col. 5, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kuchenbrod and Ladden with the teaching of Fu in order to prevent package theft (see Fu, col. 1, lines 25-45). 

Regarding claim 5, the combination of Kuchenbrod and Ladden teaches the apparatus of claim 1. 
The combination of Kuchenbrod and Ladden is silent to teaching that wherein, to output the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or the combined data object, the processor is configured to: 
determine an active image output mode; in a circumstance where the active image output mode represents a combined image output mode: 
generate the combined image data object based on at least the captured-indicia image data object and the delivery proof image data object; and 
output the combined image data object; and in a circumstance where the active image output mode represents an individual image output mode: output at least the delivery proof image data object. 
In the same field of endeavor, Fu teaches an apparatus wherein, to output the delivery proof image data object, the delivery proof image data object and the captured-indicia image data object, or the combined data object, the processor is configured to: 
determine an active image output mode; in a circumstance where the active image output mode represents a combined image output mode (see Fu, fig. 7, streaming mode, col. 14, lines 33-40): 
generate the combined image data object based on at least the captured-indicia image data object and the delivery proof image data object (see Fu, fig. 7, col. 15, lines 5-20); and 
output the combined image data object; and in a circumstance where the active image output mode represents an individual image output mode: output at least the delivery proof image data object (see Fu, fig. 11, notification mode, col. 25, lines 28-48).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kuchenbrod and Ladden with the teaching of Fu in order to prevent package theft (see Fu, col. 1, lines 25-45).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevens (2004/0148295), Daniarov (2015/0186842), Leonardi (2012/0286043) teach proof of delivery systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648